October 29, 2010

Mr. Jeremy C. Martin
Simpson * Martin, LLP
1349 Empire Central Drive
Woodview Tower, Suite 600
Dallas, TX 75247-4042

Mr. Michael V. Bourland
Bourland Wall & Wentzel
301 Commerce St., Ste. 1500
Fort Worth, TX 76102-4115


Mr. Paul M. Koning
K&L Gates LLP
1717 Main Street, Suite 2800
Dallas, TX 75201-7342


Mr. William D. Sims Jr.
Vinson & Elkins
2001 Ross Avenue, Suite 3700
Dallas, TX 75201-2975


Honorable Robert E. Price
Judge, Probate Court No. 2
509 Main Street, Rm. 211
Dallas, TX 75202-3513


Mr. Brent Edward Basden
K&L Gates LLP
1717 Main Street, Suite 2800
Dallas, TX 75201


Mr. George W. Bramblett Jr.
Haynes & Boone, LLP
2323 Victory Avenue,  Suite 700
Dallas, TX 75219
Mr. M. Forest Nelson
Burt Barr & Associates
P. O. Box 223667
Dallas, TX 75222-3667


Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794


Mr. Tom Moore Dees III
Hallett & Perrin
2001 Bryan St., Ste. 3900
Dallas, TX 75201


Ms. Laurie E. Ratliff
Ikard & Golden, P.C.
400 West 15th Street, Suite 975
Austin, TX 78701


Mr. B. Patrick Shaw
Woodward & Shaw
1111 Two Energy Square
4849 Greenville Avenue
Dallas, TX 75206

Mr. Donald E. Godwin
Godwin Ronquillo LLP
1201 Elm Street, Suite 1700
Dallas, TX 75270

RE:   Case Number:  10-0272
      Court of Appeals Number:  05-10-00447-CV
      Trial Court Number:  PR-07-2210-2(A)

Style:      IN RE  ALBERT G. HILL, III AND ERIN HILL

Dear Counsel:

      Today the Supreme Court of Texas granted the Motion to Abate  Original
Proceeding  Pending  Finalization  of  Global  Settlement  and  issued   the
enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. John Warren  |
|   |Ms. Lisa Matz    |
|   |Mr. Michael K.   |
|   |Hurst            |